DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 49-52, 54-55, 57-58, 60-63, and 65-69 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed October 6 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 49, 51-55, and 57-60 under 35 U.S.C. § 103 over the combination of Balmakhtar (Of Record) in view of Kitaji (Of Record), and further in view of McDiarmid (Of Record), the examiner respectfully disagrees. For example, the applicant argues on (Pg.’s 7-8 of the remarks) that “Balmakhtar fails to recognize handover problems associated with using different codecs having different types of codecs where certain codecs can perform well under poor radio conditions while other types of codecs do not”. The applicant further argues that “rather than consider the performance of specific types of codecs, Balmakhtar merely hands over a UE based on whether the target base station supports “the media type of a communication session”, (i.e., Pg. 8 of the remarks). However independent claim 49 does not claim any subject matter related to the performance of specific types of codecs under certain radio conditions or recognizing handover problems. Therefore . 

The applicant further argues the teachings of Balmakhtar and states that “Because Balmakhtar’s PCRF is at best concerned with turning on or off the ability of the base station to limit handover to a target base station having a compatible media type, it would be unnecessary for Balmakhtar to derive a handover threshold for a specific codec type being used by the UE” and that there is no motivation to modify Balmakhtar. However the examiner respectfully disagrees. While Balmakhtar does disclose handover of a UE is performed to a target base station having a compatible media type, such handover considers session information related to the UE of the created communication session, such as the media type and an associated type of codec that will be used on the bearer for the communication session, (Balmakhtar, see Col. 3 lines 40-64 i.e., the session information could include additional information…For example, the session information could include a bit rate, codec (i.e., “type of codec”), resolution and other properties of the communication session (i.e., includes the “bearer”) in some examples). Therefore in addition to the media type determined for the handover, an associated type of codec used for the session on the created bearer is also considered for performing the handover, (Balmakhtar, see Col. 3 lines 40-64 i.e., Base Station receives session information transmitted from LTE communication system 140…LTE communication control system 140 could comprise a policy and charging rules function (PCRF) & Col. 8 lines 7-40 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm). Therefore the teachings of Balmakhtar is related to a base station (i.e., see Fig. 4 eNodeB 310) receiving handover related information from a policy and charging rules function (see Fig. 4 i.e., PCRF) in order for the base station to perform a handover based on such received information (see Col. 4 lines 59-65 i.e., Base station 110 instructs the UE 101 to initiate handoff). 

Independent claims 49 and similarly independent claims 55, 61, and 65 are related to a base station initiating handover of a UE based on a type of codec being used for the bearer. The disclosure of Balmakhtar teaches this concept according to the portions cited above by the examiner, and therefore Balmakhtar can be relied upon for the rejection under 35 U.S.C. § 103. Balmakhtar is silent using a “handover threshold” based at least in part on the type of codec which is required in claim 49. However this does not mean that the base station of Balmakhtar which initiates the handover of the UE based on the type of codec for the bearer (Balmakhtar, see Col. 3 lines 40-64), cannot use a “handover threshold” in order to determine whether to initiate the handover by media type. That is just because Balmakhtar’s handover procedure is performed to a target base station with respect to a compatible media type as argued by the applicant, does not mean that a handover threshold cannot be used by the base station 310 (see Fig. i.e., 310) of Balmakhtar. Therefore the teachings of Balmakhtar could be modified to use a “handover threshold” for the specific codec type being used by the UE in order to determine when it § 103. 

In regards to the amended claim features of the PCRF deriving the handover threshold, and wherein the handover threshold comprises a “packet loss threshold”, a new ground(s) of rejection has been set forth for addressing the newly amended claim features. Therefore arguments with respect to the claim feature are considered moot. 

In regards to the applicants arguments regarding Kitaji (Of Record), the examiner respectfully disagrees. The applicant argues Kitaji’s handover thresholds are specific to an application, rather than codec type. However the examiner respectfully disagrees as the codec type is used for the application, and therefore the handover threshold is specific to the codec type being used for the application (Kitaji, see Fig. 5 & Para’s [0055], [0071], & [0075]). In regards to the applicant’s argument regarding the threshold management server 300 of Kitaji changes principle of operation of Kitaji, the examiner respectfully disagrees as the examiner relies on Kitaji’s determined handover threshold used for a specific codec type as handover information used by a base station for initiating 

In regards to the applicants arguments regarding McDiarmid (Of Record), the examiner respectfully disagrees. More specifically the applicant argues that nowhere does McDiarmid disclose bearer modification and/or creation, much less a base station, as part of creation or modification of a bearer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Balmakhtar discloses bearer modification and/or creation and a base station as part of creation of the bearer (Balmakhtar, see Col. 8 lines 11-20). The teachings of McDiarmid is relied upon by the examiner for a base station determining whether to initiate a handover for a mobile device 102 by sending a handover command to the mobile device (McDiarmid, see Para’s [0033] & [0077]) as 

In regards to the applicant’s arguments that McDiarmid does not disclose the newly amended claim features in claim 49 of the PCRF deriving the handover threshold, and wherein the handover threshold comprises a “packet loss threshold”, a new ground(s) of rejection has been set forth for addressing the newly amended claim features. Therefore arguments with respect to the claim feature are considered moot. 

The prior art references of Balmakhtar and Kitaji is maintained for the remaining independent claims 61 and 65 for the same reasons explained for claim 49 above. The dependent claims remain rejected over the prior art based at least on their dependence to the independent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 49-52, 54-55, 57-58, 60, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Balmakhtar et al. USP (9,986,483) in view of Kitaji US (2010/0173632), further in view of McDiarmid et al. US (2017/0195932), further in .   

Regarding 49, Balmakhtar discloses an apparatus (see Fig. 4 i.e., eNodeB 310 & Fig. 5 i.e., LTE Base Station 500) comprising: at least one processor (see Fig. 5 i.e., processing system 503 & Col. 9 lines 50-59); and at least one memory (see Fig. 5 i.e., Memory System 506 & Col. 9 lines 59-67) including program code which when executed (see Col. 10 lines 1-12 i.e., computer programs…machine readable processing instructions) causes the apparatus (see Fig. 4 i.e., eNodeB 310 & Fig. 5 i.e., LTE Base Station 500) to at least: receive, during creation or modification of a bearer, (see Fig. 4 i.e., PCRF & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm & Col. 3 lines 40-47 i.e., Base station 110 receives session information transmitted from LTE communication control system 140 & Col. 3 lines 53-56 i.e., In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF))

a message including handover information based at least in part on a type of codec for the bearer, (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 40-64 i.e., the session information could include additional information…For example, the session information could include a bit rate, codec (i.e., “type of codec”), resolution and other properties of the communication session (i.e., includes the “bearer”) in some examples & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like). 

wherein the apparatus comprises or is comprised in a base station, (see Fig. 4 i.e., eNodeB 310 & Col. 8 lines 10-15). 

Wherein the apparatus receives the message including the handover information from a policy and charging rules function node (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 40-58 i.e., Base station 110 receives session information (i.e., “message”) transmitted from LTE communication control system 140…In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF) & Col. 8 lines 7-45).

and determine whether to initiate a handover, (see Col. 8 lines 45 – Col. 9 lines 1-10)  

While Balmakhtar discloses the apparatus receiving from the PCRF a message including handover information based at least in part on a type of codec for the bearer for performing a handover (see Fig. 4 & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-45 i.e., session information transferred to eNodeB 310 used for handoff by media type (i.e., includes associated codec)), Balmakhtar does not disclose using a handover threshold included in the message for initiating the handover and the claim feature of receive, from a user equipment, a measurement report providing an indication of a condition of the bearer and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer; and determine, based at least on the handover threshold, whether to initiate the handover. However the claim features would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a message including a handover threshold (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300 & see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

based at least in part on a type of codec (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec (i.e., “type of codec”) to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information) 

for the bearer (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 
receive, from a user equipment (see Fig. 11 i.e., MN 100), a measurement report (see Figures 9-10 i.e., Radio Condition Information may be a “measurement report” & Para’s [0060] & [0090] & Figures 1 & 11 i.e., the radio condition information forwarded from the MN 100 to the threshold management server 300 will be received by the base station)

providing an indication of a condition of the bearer and/or perform a measurement, by the apparatus, providing the indication of the condition of the bearer; (see Para’s [0051] i.e., condition of a radio signal RS (for example, RSSI), [0060-0064] i.e., The EVDO communication unit 101 and the WiMAX communication unit 103 can transmit the radio condition information N2 (see Fig. 9) to the threshold management server 300, [0064-0068] i.e., The radio condition information acquisition unit 105 acquires the radio condition information (for example, RSSI) indicating the condition of the radio signal (see Fig. 1) which the EVDO communication unit 101 transmits to or receives from the radio base station 11…Specifically, the radio condition information acquisition unit 105 acquires the radio condition information from the EVDO communication unit 101 or the WiMax communication unit 103, and notifies the handover controller 107 of the acquired radio condition information, [0090], [0117] i.e., After the start of the communication, the MN 100 monitors the condition of the radio signal RS (for example, RSSI) on the basis of the handover threshold TH included in the session notification response R1 received from the threshold management server 300 & [0123-0124]). 

and determine, based at least on the handover threshold, whether to initiate the handover (see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

(Kitaji suggests the handover threshold corresponds to a respective application (i.e., “codec”) executed in the radio terminal 100 for initiating the handover based on determined radio conditions (see Para’s [0051], [0082] & [0091-0092])).


While Kitaji discloses the MN 100 determining whether to initiate the handover based at least on the handover threshold, (Kitaji, see Para’s [0065-0068], [0110], [0118], & [0124]), the combination of Balmakhtar in view of Kitaji does not disclose the apparatus or base station determining whether to initiate the handover. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).  

McDiarmid discloses a base station determining whether to initiate a handover for a mobile device 102 by sending a handover command to the mobile device (see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

McDiarmid further discloses receiving, from the user equipment, a measurement report providing an indication of a condition of the bearer for initiating the handover (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Balmakhtar in view of Kitaji to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station initiates a handover for a mobile device by sending a handover command to the mobile device as disclosed in the teachings of McDiarmid because the motivation lies in McDiarmid for providing a stable radio signal from the best performing target AP with the highest radio signal measurement for the handover procedure which is triggered for the mobile device based on a coded-specific threshold. 



WEI discloses a policy and charging rules function (PCRF) node derives a handover threshold (see Para’s [0043], [0075] i.e., The PCRF may determine information about used and unused resources in a same cell according to an ID of the UE and an ID of the cell, so as to determine, according to a set congestion threshold (“handover threshold”), whether the cell is congested…the PCRF sets that 30% resources are allocated to a video service in a same cell, and sets (i.e., “derive”) a congestion threshold (i.e., “handover threshold” derived by PCRF), [0125] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction (i.e., “handover”) & [0125-0127] i.e., a handover from LTE to WLAN is executed based on preset congestion threshold (i.e., “handover threshold”))

(WEI suggests a handover is executed for providing sufficient resources for the requested video service of the UE and mitigating the cell congestion (see Para’s [0043], [0075], & [0125-0127] i.e., handover instruction) when it is considered that there is not enough resources to be provided for a video service type based on resources occupied by the see Para [0075] i.e., If recourses occupied by a video service in a same cell reaches the set congestion threshold, it is considered that there is no enough resources to be provided for a video service of this type & [0125-0127] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction…a handover from LTE to WLAN is executed)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold determined to be used for initiating handover of the UE as disclosed in Balmakhtar in view of Kitaji, and further in view of McDiarmid to be derived by the PCRF based on the teachings of WEI who discloses a PCRF derives a handover threshold used for initiating handover of a UE according to a video service type because the motivation lies in WEI for providing sufficient resources for a requested video service of the UE and mitigating the cell congestion when the handover is executed according to determined congestion of the cell based on the handover threshold. 

The combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, and further in view of WEI does not disclose wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674).   

Nakamura discloses wherein a handover threshold comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold of Balmakhtar in view of Kitaji, further in view of McDiarmid, and further in view of WEI to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application being used for the wireless communication.   

Regarding Claim 50, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the apparatus of claim 49, wherein the handover threshold is determined based at least on a type of codec within the bearer and/or whether the media uses redundancy, (Kitaji, see Fig. 5 & Para’s [0050], [0056-0057], [0071], [0075], & [0091] & Nakamura, see Para [0018] i.e., the terminal information includes…a coded type indicating the type of a codec used in the encoding and decoding a signal transmitted/received between the terminal PS and the base station BS via the wireless packet communication & [0050] i.e., handover threshold is changed based on codec used in the wireless communication).

Regarding Claim 51, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the apparatus of claim 49, wherein the handover threshold is derived from session description protocol information within a session initiation protocol, (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028], [0035] i.e., codec-specific thresholds, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services). 

Regarding Claim 52, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the apparatus of claim 49, wherein the apparatus is further configured to at least adjust the received handover threshold to take into account characteristics of a radio interface in use by the user equipment, (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).   

Regarding Claim 54, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the apparatus of claim 49, wherein the handover threshold (Kitaji, see Para [0116] i.e., handover threshold TH) is received via at least one of a bearer setup request message (Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1), or a bearer modify request message
 
Regarding Claim 55, Balmakhtar discloses a method comprising: during creation or modification of a bearer, (see Fig. 4 i.e., PCRF & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm & Col. 3 lines 40-47 i.e., Base station 110 receives session information transmitted from LTE communication control system 140 & Col. 3 lines 53-56 i.e., In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF))

see Fig. 4 i.e., eNodeB 310 & Col. 8 lines 10-15) a message including handover information based at least in part on a type of codec for the bearer, (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 40-64 i.e., the session information could include additional information…For example, the session information could include a bit rate, codec (i.e., “type of codec”), resolution and other properties of the communication session (i.e., includes the “bearer”) in some examples & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like). 

Wherein the message is received from a policy and charging rules function (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 40-58 i.e., Base station 110 receives session information (i.e., “message”) transmitted from LTE communication control system 140…In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF) & Col. 8 lines 7-45).

and determining, by the base station whether to initiate a handover, (see Col. 8 lines 45 – Col. 9 lines 1-10)  

While Balmakhtar discloses the apparatus receiving from the PCRF a message including handover information based at least in part on a type of codec for the bearer for performing a handover (see Fig. 4 & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-45 i.e., session information transferred to eNodeB 310 used for handoff by media type (i.e., includes associated codec)), Balmakhtar does not disclose using a handover threshold included in the message for initiating the handover and the claim feature of receiving, at the base station, a measurement report from a user equipment, wherein the measurement report provides an indication of a condition of the bearer and/or perform a measurement, by the base station, providing the indication of the condition of the bearer; and determine, by the base station and based at least on the handover threshold, whether to initiate the handover. However the claim features would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses a message including a handover threshold (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300 & see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

based at least in part on a type of codec (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec (i.e., “type of codec”) to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information) 

for the bearer (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

is received by a base station for performing handover (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 

receive, at a base station a measurement report from a user equipment (see Fig. 11 i.e., MN 100),  (see Figures 9-10 i.e., Radio Condition Information may be a “measurement report” & Para’s [0060] & [0090] & Figures 1 & 11 i.e., the radio condition information forwarded from the MN 100 to the threshold management server 300 will be received by the base station)

wherein the measurement report provides an indication of a condition of the bearer and/or perform a measurement, by the base station, providing the indication of the condition of the bearer; (see Para’s [0051] i.e., condition of a radio signal RS (for example, RSSI), [0060-0064] i.e., The EVDO communication unit 101 and the WiMAX communication unit 103 can transmit the radio condition information N2 (see Fig. 9) to the threshold management server 300, [0064-0068] i.e., The radio condition information acquisition unit 105 acquires the radio condition information (for example, RSSI) indicating the condition of the radio signal (see Fig. 1) which the EVDO communication unit 101 transmits to or receives from the radio base station 11…Specifically, the radio condition information acquisition unit 105 acquires the radio condition information from the EVDO communication unit 101 or the WiMax communication unit 103, and notifies the handover controller 107 of the acquired radio condition information, [0090], [0117] i.e., After the start of the communication, the MN 100 monitors the condition of the radio signal RS (for example, RSSI) on the basis of the handover threshold TH included in the session notification response R1 received from the threshold management server 300 & [0123-0124]). 

and determining, by the base station and based at least on the handover threshold, whether to initiate the handover (see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

(Kitaji suggests the handover threshold corresponds to a respective application (i.e., “codec”) executed in the radio terminal 100 for initiating the handover based on determined radio conditions (see Para’s [0051], [0082] & [0091-0092])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the message received from the PCRF which includes handover information such as a type of codec for a bearer during creation of the bearer for purposes of performing handover based on the type of codec for the bearer as disclosed in Balmakhtar to further include the handover threshold included in the message disclosed in Kitaji who discloses a message including a handover threshold based at least in part on a type of codec for the bearer is used for initiating a handover according to the determined handover threshold because the motivation lies in Kitaji that the handover threshold corresponds to a respective application executed in the radio terminal for initiating proper handover in the network system based on determined radio conditions. 

While Kitaji discloses the MN 100 determining whether to initiate the handover based at least on the handover threshold, (Kitaji, see Para’s [0065-0068], [0110], [0118], & [0124]), the combination of Balmakhtar in view of Kitaji does not disclose the base station determining whether to initiate the handover. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).  

see Fig. 6 i.e., step 612 & Para’s [0019] i.e., AP 106(1) is in the form of a cellular-based AP (e.g., a base station or enhanced NodeB), [0033] i.e., The serving AP 106(1) can analyze the measurement report 118, and upon determining that the mobile device 102 has taken enough measurements for the mobile device 102 to be provided a stable radio signal from a neighboring AP, the serving AP 106(1) can select a target AP 106(2) with the highest radio signal measurement and can send a handover command (“HO”) 120 (i.e., “initiate handover”) to the mobile device 102 with the target AP 106(2) identified for the mobile device 102 & [0077] i.e., At 612, the cellular-based AP 106 may send a handover command 120 (i.e., “initiate handover”) to the mobile device 102 information the mobile device 102 of a target AP 106 selected by the cellular-based AP 106…This handover command 120 is received by the mobile device 102 to re-register with the target AP 106 and to transition the communication session to the target AP). 

McDiarmid further discloses receiving, from the user equipment, a measurement report providing an indication of a condition of the bearer for initiating the handover (see Fig. 6, step 610 i.e., Receive measurement report from mobile device & Para’s [0031-0033], [0041-0046] i.e., In a mobile controlled handover implementation, the mobile device 102 can analyze the radio signal measurements taken from all available APs to determine a best performing AP to select as the target AP, [0058], [0066-0068] i.e., the handover module 318 measures a parameter of a radio signal from the first, serving AP 106 & [0076-0077] i.e., Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102 at 610. The measurement report 118 can include radio signal measurements taken by the mobile device 102 with respect to one or more AP’s (both cellular and WiFi) within communication range of the mobile device 102). 

(McDiarmid suggests the handover procedure is triggered for the mobile device based on a coded-specific threshold with respect to radio signal measurements performed by the mobile device for providing a stable radio signal from the best performing target AP with the highest radio signal measurement selected by the base station, (see Para’s [0013-0017] i.e., handover triggering threshold specific to codec, [0024-0027] i.e., codec-specific thresholds, [0031-0036] i.e., By utilizing a handover triggering threshold from the set of codec-specific thresholds 112 that is specific to the codec used in an ongoing communication session & [0041-0046] i.e., When a radio signal measurement from the serving AP 106(3) falls below the relevant codec-specific threshold, a handover procedure is triggered) & [0077] i.e., select a best performing AP as the target AP for the handover). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the apparatus disclosed in Balmakhtar in view of Kitaji to determine whether to initiate the handover based on the teachings of McDiarmid who discloses a base station initiates a handover for a mobile device by sending a handover command to the mobile device as 

The combination of Balmakhtar in view of Kitaji, and further in view of McDiarmid does not disclose the policy and charging rules function node derives the handover threshold. However the claim feature would be rendered obvious in view of WEI et al. US (2016/0080977).

WEI discloses a policy and charging rules function (PCRF) node derives a handover threshold (see Para’s [0043], [0075] i.e., The PCRF may determine information about used and unused resources in a same cell according to an ID of the UE and an ID of the cell, so as to determine, according to a set congestion threshold (“handover threshold”), whether the cell is congested…the PCRF sets that 30% resources are allocated to a video service in a same cell, and sets (i.e., “derive”) a congestion threshold (i.e., “handover threshold” derived by PCRF), [0125] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction (i.e., “handover”) & [0125-0127] i.e., a handover from LTE to WLAN is executed based on preset congestion threshold (i.e., “handover threshold”))

(WEI suggests a handover is executed for providing sufficient resources for the requested video service of the UE and mitigating the cell congestion (see Para’s [0043], [0075], & [0125-0127] i.e., handover instruction) when it is considered that there is not enough resources to be provided for a video service type based on resources occupied by the video service in a cell reaching the set congestion threshold (i.e., “handover threshold”), (see Para [0075] i.e., If recourses occupied by a video service in a same cell reaches the set congestion threshold, it is considered that there is no enough resources to be provided for a video service of this type & [0125-0127] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction…a handover from LTE to WLAN is executed)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold determined to be used for initiating handover of the UE as disclosed in Balmakhtar in view of Kitaji, and further in view of McDiarmid to be derived by the PCRF based on the teachings of WEI who discloses a PCRF derives a handover threshold used for initiating handover of a UE according to a video service type because the motivation lies in WEI for providing sufficient resources for a requested video service of the UE and mitigating the cell congestion when the handover is executed according to determined congestion of the cell based on the handover threshold. 

The combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, and further in view of WEI does not disclose wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674).   

Nakamura discloses wherein a handover threshold comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

(Nakamura suggests the handover threshold is changed based on the application type of the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold of Balmakhtar in view of Kitaji, further in view of McDiarmid, and further in view of WEI to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application being used for the wireless communication.   

Regarding Claim 57, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the method of claim 55, wherein the handover threshold is derived from session description protocol information within a session initiation protocol, (McDiarmid, see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028], [0035] i.e., codec-specific thresholds, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services). 

Regarding Claim 58, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the method of claim 55 further comprising: adjusting the received handover threshold to take into account characteristics of a radio interface in use by the user equipment (McDiarmid, see Para’s [0016-0017] i.e., codec specific threshold takes into account radio access technology (RAT) used by the UE, [0024], & [0070] i.e., The handover triggering threshold that is specific to the matching codec can then be used to monitor for a handover triggering event & [0069-0070] i.e., codec-specific thresholds 112 adjusted according to RAT supported by AP and UE for the communication session).   

Regarding Claim 60, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the method of claim 55, wherein the handover threshold (Kitaji, see Para [0116] i.e., handover threshold TH) is received via at least one of a bearer setup request message (Kitaji, see Fig. 11 i.e., S160 & Para [0116] i.e., handover threshold TH in a predetermined field of the session notification response R1), or a bearer modify request message.

Regarding Claim 69, the combination of Balmakhtar in view of Kitaji, further in view of McDiarmid, further in view of WEI, and further in view of Nakamura discloses the apparatus of claim 49, wherein the base station comprises, or is comprised in, an evolved node B base station, (Balmakhtar, see Fig. 4 i.e., eNodeB 310 & Col. 8 lines 1-2 i.e., eNodeB 310).

4.	Claims 61, 63, 65, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Balmakhtar et al. USP (9,986,483) in view of Kitaji US (2010/0173632), further in view of WEI et al. US (2016/0080977), further in view of Nakamura et al. US (2016/0212674), and further in view of Al-Shalash et al. US (2010/0318670). 

Regarding Claim 61, Balmakhtar discloses an apparatus (see Fig. 4 i.e., PCRF) comprising: at least one processor; and at least one memory including program code which when executed causes the apparatus (see Fig. 4 i.e., PCRF) to at least: requesting a creation and/or a modification of a bearer, (see Fig. 4 i.e., PCRF & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm & Col. 3 lines 40-47 i.e., Base station 110 receives session information transmitted from LTE communication control system 140 & Col. 3 lines 53-56 i.e., In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF)  )

wherein the apparatus comprises or is comprised in a policy and charging rules function (see Fig. 4 i.e., PCRF & Col. 8 lines 7-45). 

determine handover information based at least in part on a codec being used for the bearer, (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like, & Col. 8 lines 45 – Col. 9 lines 1-10)). 

and send the determined handover information to a base station, (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like & Col. 8 lines 45 – Col. 9 lines 1-10)). 

While Balmakhtar discloses receiving from the PCRF a message including handover information based at least in part on a codec being used for the bearer for purposes of performing a handover (see Fig. 4 & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-45 i.e., session information transferred to eNodeB 310 used for handoff by media type (i.e., includes associated codec)), Balmakhtar does not disclose using a determined handover threshold for the handover information to be used for initiating the handover. 

Kitaji discloses determining a handover threshold (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300 & see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

which is determined based at least in part on a codec (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec (i.e., “type of codec”) to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information) 

being used for the bearer (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

Send the determined threshold to a base station (see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 

and determine, based at least on the determined handover threshold, whether to initiate the handover (see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

(Kitaji suggests the handover threshold corresponds to a respective application (i.e., “codec”) executed in the radio terminal 100 for initiating the handover based on determined radio conditions (see Para’s [0051], [0082] & [0091-0092])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover information sent by the PCRF which includes a codec being used for a bearer during creation of the bearer for purposes of performing handover based on the codec for the bearer as disclosed in Balmakhtar to include using the handover threshold for performing the handover as disclosed in Kitaji who discloses a handover threshold may be determined based at least in part on a type of codec being used for the bearer which is used for initiating a handover according to the determined handover threshold because the motivation lies in Kitaji that the determined handover threshold corresponds to a respective application executed in the radio terminal for initiating proper handover in the network system based on determined radio conditions.



WEI discloses a policy and charging rules function (PCRF) node determines a handover threshold (see Para’s [0043], [0075] i.e., The PCRF may determine information about used and unused resources in a same cell according to an ID of the UE and an ID of the cell, so as to determine, according to a set congestion threshold (“handover threshold”), whether the cell is congested…the PCRF sets that 30% resources are allocated to a video service in a same cell, and sets (i.e., “derive”) a congestion threshold (i.e., “handover threshold” derived by PCRF), [0125] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction (i.e., “handover”) & [0125-0127] i.e., a handover from LTE to WLAN is executed based on preset congestion threshold (i.e., “handover threshold”))

(WEI suggests a handover is executed for providing sufficient resources for the requested video service of the UE and mitigating the cell congestion (see Para’s [0043], [0075], & [0125-0127] i.e., handover instruction) when it is considered that there is not enough resources to be provided for a video service type based on resources occupied by the video service in a cell reaching the set congestion threshold (i.e., “handover threshold”), see Para [0075] i.e., If recourses occupied by a video service in a same cell reaches the set congestion threshold, it is considered that there is no enough resources to be provided for a video service of this type & [0125-0127] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction…a handover from LTE to WLAN is executed)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold determined to be used for initiating handover of the UE as disclosed in Balmakhtar in view of Kitaji to be determined by the PCRF based on the teachings of WEI who discloses a PCRF determines a handover threshold used for initiating handover of a UE according to a video service type because the motivation lies in WEI for providing sufficient resources for a requested video service of the UE and mitigating the cell congestion when the handover is executed according to determined congestion of the cell based on the handover threshold. 

The combination of Balmakhtar in view of Kitaji, and further in view of WEI does not disclose wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674).   

see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold of Balmakhtar in view of Kitaji, and further in view of WEI to comprise a packet loss threshold such as the handover threshold disclosed in Nakamura who discloses a handover threshold comprises a packet loss threshold because the motivation lies in Nakamura for adjusting the handover threshold for satisfying the allowable packet loss rate supported by a specific wireless communication application being used for the wireless communication.   

While Balmakhtar discloses creation of a bearer between the UE, eNodeB 310 and elements of the LTE communication network including the PCRF is performed for the communication session (Balmakhtar, see Fig. 4 & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection is initially established between the UE, eNodeB 310, and elements of the LTE communication network for a communication session), the combination of Balmakhtar in view of Kitaji, further in view of Wei, and further in view of  Nakamura does not disclose the apparatus receiving a message requesting a creation and/or a modification of a bearer. However the claim feature would be rendered obvious in view of Al-Shalash et al. US (2010/0318670).

Al-Shalash discloses an apparatus such as a PCRF receiving a message requesting a creation of a bearer (see Fig. 2 i.e., step 305 & Para [0042] i.e., Operations 200 may begin with the PCRF receiving a service authorization request (block 205). The service authorization request may include a specific codec rate. The PCRF may then request a bearer setup with the specific codec rate for the bearer (block 210)). 

(Al-Shalash suggests the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the PCRF which performs creation of a bearer as disclosed in Balmakhtar in view of Kitaji, further in view of Wei, and further in view of Nakamura to receive a message requesting a creation of the bearer such as the service authorization request received at the PCRF as disclosed in Al-Shalash because the motivation lies in Al-Shalash that the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements. 

Regarding Claims 63 and 67, the combination of Balmakhtar in view of Kitaji, further in view of Wei, further in view of Nakamura, and further in view of Al-Shalash discloses the apparatus and method of claims 61 and 65, wherein the handover threshold is determined based at least in part on whether redundancy is being used for the bearer, (Kitaji, see Para’s [0118] i.e., the MN 100 executes switching of a communication path (i.e., redundancy for the bearer) with the CN 200 & [0119-0122] i.e., handover threshold TH determined).

Regarding Claim 68, the combination of Balmakhtar in view of Kitaji, further in view of Wei, further in view of Nakamura, and further in view of Al-Shalash discloses the apparatus and method of claims 61 and 65, wherein the handover threshold comprises a radio signal strength threshold (Kitaji, see Para [0006], [0051] i.e., RSSI, [0063-0064] i.e., RSSI & [0066-0067]), a quality threshold, and/or a packet loss threshold.  

Regarding Claim 65, Balmakhtar discloses a method comprising: a policy and charging rules function node (see Fig. 4 i.e., PCRF & Col. 8 lines 7-45). 

requesting a creation and/or a modification of a bearer, (see Fig. 4 i.e., PCRF & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm & Col. 3 lines 40-47 i.e., Base station 110 receives session information transmitted from LTE communication control system 140 & Col. 3 lines 53-56 i.e., In some examples, LTE communication control system 140 could comprise a policy and charging rules function (PCRF)  )

see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like, & Col. 8 lines 45 – Col. 9 lines 1-10)). 

and sending, by the policy and charging rules function node to a base station, the determined handover information to a base station, (see Fig. 4 i.e., Session Info (Media Type) signal (i.e., “message”) received at eNodeB 310 from PCRF via MME & Col. 8 lines 7-35 i.e., As shown in Fig. 4, a connection (i.e., “bearer”) is initially established (i.e., “creation”) between the UE, eNodeB 310, and elements of the LTE communication network…At some point before, during, or after the communication session for the UE is established, the PCRF in the LTE network signals the MME to turn on or activate the ‘handoff by media type’ handoff target selection algorithm…Responsive to receiving the signal to activate the ‘handoff by media type’ algorithm, the MME transfers session information to eNodeB 310 & Col. 8 lines 35-45 i.e., The session information includes the current media type of the communication session of the UE, such as text, image, audio, video, application, and the like & Col. 8 lines 45 – Col. 9 lines 1-10)). 

While Balmakhtar discloses receiving from the PCRF a message including handover information based at least in part on a codec being used for the bearer for purposes of performing a handover (see Fig. 4 & Col. 3 lines 62-64 i.e., For example, the session information could include a bit rate, codec, resolution and other properties of the communication session in some examples & Col. 8 lines 7-45 i.e., session information transferred to eNodeB 310 used for handoff by media type (i.e., includes associated codec)), Balmakhtar does not disclose using a determined handover threshold for the handover information to be used for initiating the handover. However the claim feature would be rendered obvious in view of Kitaji US (2010/0173632).

Kitaji discloses determining a handover threshold (see Fig. 7 & Fig. 11 i.e., Session Notification Response S160 received from Threshold Management Server 300 & see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0050] i.e., The threshold management server 300 manages a handover threshold TH corresponding to an application executed in the radio terminal 100 & [0056] i.e., The EVDO communication unit 101 and WiMAX communication unit 103 receives a session notification response R1 (see, for example, Fig. 7) from the threshold management server 300, the session notification response R1 including the handover threshold  TH & [0057] i.e., The session notification response R1 is transmitted to the MN 100 from the threshold management server 300 when the threshold management server 300 receives the session notification N1 & Para [0116] i.e., At step S160, the threshold management server 300 transmits the session notification response R1 to the MN 100 (see Fig. 7) on the basis of the session notification N4 received from the MN 100. Here, referring to the threshold information table TB (see Fig. 5), the threshold management server 300 writes the handover threshold TH according to the traffic congestion degree acquired from the backbone network 12 in a predetermined field (a threshold parameter and a threshold) of the session notification response R1).

which is determined based at least in part on a codec (see Fig. 6 & Para’s [0054-0055] i.e., session notification N1 transmitted to the threshold management server 300 which includes the type of application executed in the MN 100 and a field indicating the radio communication system (the radio communication system in the figure) to which the MN 100 is connected (i.e., “bearer” of radio communication system) & [0055] i.e., Note that the application type “G711” is a voice call application, and indicates that a voice codec (i.e., “type of codec”) to be used complies with the ITU-T recommendations G.711. & [0071] i.e., Note that the handover controller 107 may detect the type of application 113 by acquiring codec information) 

being used for the bearer (see Fig. 1 i.e., radio communication systems 10 & 20 will require establishing a bearer or path for the communication session & Fig. 11 i.e., creation of bearer or path in steps S110-S170 for establishing the communication session between 100 MN and 200 CN & Para [0046] i.e., The radio terminal 100 executes a communication with the communication target device 200 by using any of radio communication systems 10 and 20. Specifically, the radio terminal 100 executes the voice call application and executes the communication with the communication target device 200 through a radio base station 11 or a radio base station 21, [0051] i.e., radio base station 11 configuring the radio communication system 10 (i.e., bearer will be created) & [0076] i.e., “paths (i.e., “bearer”) of the EVDO communication unit 101 and the WiMAX communication unit 103, that is, any of the radio communication system 10 and the radio communication system 20” suggests that paths (i.e., bearer) are created for the respective communication systems 10, 20 of Fig. 1 & [0087] i.e., band which is being used for communications to the total bands available in the radio base station 11 (21) of the radio communication system 10 (20) & [0098-0103] i.e., creation of bearer for establishing the voice call communication & [0110-0118]). 

see Figure 1 & Figure 11 i.e., the session notification response R1 including the handover threshold TH will be forwarded from the threshold management server 300 to the MN 100 via the base station 11. Thus the base station will receive the session notification response message & Para [0116]). 

and determine, based at least on the determined handover threshold, whether to initiate the handover (see Para’s [0065-0068] i.e., the handover controller 107 executes handover from another radio base station, for example, the radio base station 11 to the radio base station 21 when the condition of the radio signal RS indicated by the radio condition information falls below the handover threshold TH, [0110] i.e., Fig. 11 shows another example of a communication sequence in which the MN 100 executes handover on the basis of the handover threshold TH notified from the threshold management server 300 & [0118] i.e., At step S180, the MN 100 executes switching of a communication path with the CN 200, that is, handover from the radio communication system 10 to the radio communication system 20 on the basis that the condition of the radio signal RS falls below the handover threshold & [0123-0124] i.e., execute handover to the radio base station 21 can be set according to the handover threshold TH according to the application executed in the MN 100).  

see Para’s [0051], [0082] & [0091-0092])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover information sent by the PCRF which includes a codec being used for a bearer during creation of the bearer for purposes of performing handover based on the codec for the bearer as disclosed in Balmakhtar to include using the handover threshold for performing the handover as disclosed in Kitaji who discloses a handover threshold may be determined based at least in part on a type of codec being used for the bearer which is used for initiating a handover according to the determined handover threshold because the motivation lies in Kitaji that the determined handover threshold corresponds to a respective application executed in the radio terminal for initiating proper handover in the network system based on determined radio conditions.

The combination of Balmakhtar in view of Kitaji does not disclose the policy and charging rules function node determines the handover threshold. However the claim feature would be rendered obvious in view of WEI et al. US (2016/0080977).

WEI discloses a policy and charging rules function (PCRF) node determines a handover threshold (see Para’s [0043], [0075] i.e., The PCRF may determine information about used and unused resources in a same cell according to an ID of the UE and an ID of the cell, so as to determine, according to a set congestion threshold (“handover threshold”), whether the cell is congested…the PCRF sets that 30% resources are allocated to a video service in a same cell, and sets (i.e., “derive”) a congestion threshold (i.e., “handover threshold” derived by PCRF), [0125] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction (i.e., “handover”) & [0125-0127] i.e., a handover from LTE to WLAN is executed based on preset congestion threshold (i.e., “handover threshold”))

(WEI suggests a handover is executed for providing sufficient resources for the requested video service of the UE and mitigating the cell congestion (see Para’s [0043], [0075], & [0125-0127] i.e., handover instruction) when it is considered that there is not enough resources to be provided for a video service type based on resources occupied by the video service in a cell reaching the set congestion threshold (i.e., “handover threshold”), (see Para [0075] i.e., If recourses occupied by a video service in a same cell reaches the set congestion threshold, it is considered that there is no enough resources to be provided for a video service of this type & [0125-0127] i.e., If the PCRF determines that current network traffic of a cell in which the terminal is located is greater than a preset congestion threshold, the PCRF determines an instruction for instructing to switch a data transmission channel to a wireless local area network as a data request processing instruction…a handover from LTE to WLAN is executed)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold determined to be used for initiating handover of the UE as disclosed in Balmakhtar in view of Kitaji to be determined by the PCRF based on the teachings of WEI who discloses a PCRF determines a handover threshold used for initiating handover of a UE according to a video service type because the motivation lies in WEI for providing sufficient resources for a requested video service of the UE and mitigating the cell congestion when the handover is executed according to determined congestion of the cell based on the handover threshold. 

The combination of Balmakhtar in view of Kitaji, and further in view of WEI does not disclose wherein the handover threshold comprises a packet loss threshold. However the claim feature would be rendered obvious in view of Nakamura et al. US (2016/0212674).   

Nakamura discloses wherein a handover threshold comprises a packet loss threshold (see Para’s [0046] i.e., Thus, the controller S…can change the handover threshold on the basis of at least either the error rate or delay time of the wireless packet communication between the terminal PS and the base station BS and the application type of the wireless application involved in the wireless packet communication between the terminal PS and the base station BS, [0047] i.e., The handover threshold calculator 223 can also change the handover threshold on the basis of at least…an allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0048-0049] i.e., packet loss rate corresponding to the wireless communication application, [0050] i.e., handover threshold determined based on codec, [0056], handover threshold can be changed according to one of the groups to which the application type belongs according to a certain allowable packet loss rate (i.e., “packet loss threshold”) corresponding to the wireless communication application indicated by the application type, [0057] i.e., The handover threshold calculator 223 for example lowers the handover threshold to make it difficult for the terminal PS to perform handover when the application type specified using the terminal information or QCI belongs to a group with a low certain allowable packet loss rate (i.e., “packet loss threshold”)).

(Nakamura suggests the handover threshold is changed based on the application type of the wireless communication involved in the wireless packet communication between the terminal and the base station (see Para [0047]) and a certain allowable packet loss rate corresponding to the wireless communication application, (see Para’s [0046] & [0056-0057])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold of Balmakhtar in view of Kitaji, and further in view of WEI to comprise a packet loss threshold such as the handover threshold 

While Balmakhtar discloses creation of a bearer between the UE, eNodeB 310 and elements of the LTE communication network including the PCRF is performed for the communication session (Balmakhtar, see Fig. 4 & Col. 8 lines 7-20 i.e., As shown in Fig. 4, a connection is initially established between the UE, eNodeB 310, and elements of the LTE communication network for a communication session), the combination of Balmakhtar in view of Kitaji, further in view of Wei, and further in view of  Nakamura does not disclose the policy and charging rules function node receiving a message requesting a creation and/or a modification of a bearer. However the claim feature would be rendered obvious in view of Al-Shalash et al. US (2010/0318670).

Al-Shalash discloses an apparatus such as a PCRF receiving a message requesting a creation of a bearer (see Fig. 2 i.e., step 305 & Para [0042] i.e., Operations 200 may begin with the PCRF receiving a service authorization request (block 205). The service authorization request may include a specific codec rate. The PCRF may then request a bearer setup with the specific codec rate for the bearer (block 210)). 

(Al-Shalash suggests the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the PCRF which performs creation of a bearer as disclosed in Balmakhtar in view of Kitaji, further in view of Wei, and further in view of Nakamura to receive a message requesting a creation of the bearer such as the service authorization request received at the PCRF as disclosed in Al-Shalash because the motivation lies in Al-Shalash that the PCRF may request a bearer setup with a specific CODEC rate for the bearer for satisfying the service requirements. 



6.	Claims 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Balmakhtar et al. USP (9,986,483) in view of Kitaji US (2010/0173632), further in view of WEI et al. US (2016/0080977), further in view of Nakamura et al. US (2016/0212674), and further in view of Al-Shalash et al. US (2010/0318670) as applied to claims 61 and 65 above, and further in view of McDiarmid et al. US (2017/0195932).

Regarding Claims 62 and 66, the combination of Balmakhtar in view of Kitaji, further in view of WEI, further in view of Nakamura, and further in view of Al-Shalash discloses the apparatus and method of claims 61 and 65, but does not disclose wherein the apparatus is further configured to at least derive the handover threshold from session description protocol information within a session initiation protocol. However the claim feature would be rendered obvious in view of McDiarmid et al. US (2017/0195932).

McDiarmid discloses wherein the apparatus is further configured to at least derive the handover threshold from session description protocol information within a session initiation protocol (see Para’s [0023-0025] i.e., SIP is a signaling protocol that can be used to establish, modify, and terminate multimedia sessions over packet networks, [0028], [0035] i.e., codec-specific thresholds, [0039] i.e., For example, a session initiation message 114 (e.g., a SIP invite method) can be transmitted to the IMS core via the WiFi AP 106(3), and after a codec negotiation process, a selected codec 116 can be established for the communication session between the user 104 and one or more other users & [0061-0066] i.e., SIP register method that allows the mobile device 102 to register for an IMS-based service, such as voice calling, video calling, and similar services). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the handover threshold derived from the apparatus as disclosed in Balmakhtar in view of Kitaji, and further in view of Al-Shalash to be derived from session description protocol information within a session initiation protocol as disclosed in McDiarmid because the motivation lies in McDiarmid for performing a handover procedure for the UE based on using a codec-specific threshold with respect to radio signal measurements performed by the UE for determining a best performing AP to select as the target AP for the SIP communication session. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN BAIG/Primary Examiner, Art Unit 2461